Citation Nr: 0009820	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  95-35 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from March 1955 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO), which denied a claim of entitlement to 
service connection for a heart condition.

A central office hearing was held on June 10, 1997, here in 
Washington, D.C.,  before Jeff Martin, who is a Member of the 
Board's Section deciding this appeal and was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).  A transcript of the hearing is of 
record.

The Board remanded this appeal in August 1997, in order to 
have the veteran re-examined and to obtain a medical opinion 
as to the questions of whether the veteran indeed currently 
has a heart disability and, if he does, whether this 
disability is causally related to service, or to a service-
connected disability.  A review of the file reveals that this 
additional development was accomplished, and the six claims 
folders, already containing the report of the requested VA 
medical examination/opinion, have been returned to the Board 
by the Cleveland, Ohio, RO, for appellate review.


FINDING OF FACT

It has not been objectively shown that the veteran currently 
suffers from a heart disability that is causally related to 
service, or secondary to a service-connected disability.



CONCLUSION OF LAW

The veteran has failed in his initial duty to submit a claim 
of entitlement to service connection for a heart disability 
that is well grounded or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR THE FINDING AND CONCLUSION

Initial considerations, and the applicable VA laws and 
regulations:

At the outset, the Board notes that a person who submits a 
claim for veteran's benefits has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  Establishing a well-grounded 
claim for service connection for a particular disability 
requires more than an allegation that the disability had its 
onset in service or is service-connected; it requires 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible and 
capable of substantiation.  See, Franko v. Brown, 4 Vet. App. 
502, 505 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992); and Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the United States 
Court of Veterans Appeals (known as the United States Court 
of Appeals for Veterans Claims since March 1999, hereinafter 
referred to as "the Court") set out three requirements that 
must be met in order for every claim of service connection to 
be considered well grounded.  First, there must be competent 
evidence of a current disability (a medical diagnosis).  
Second, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence).  Third, there must be competent evidence of a 
nexus between the injury or disease in service and the 
current disability (medical evidence).  The third requirement 
can be satisfied by a statutory presumption that certain 
diseases that manifest within certain prescribed periods are 
related to service.  See, Caluza, at 506.

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.

Whenever a claimant has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, VA has no duty to assist him or 
her in the development of facts pertinent to such claim, to 
include obtaining medical opinions.  38 U.S.C.A. § 5107.  
Further, if the veteran does not submit a well-grounded 
claim, the appeal of the claim must fail and VA is in fact 
precluded from further assisting the claimant in developing 
the claim.  See, 38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. 
78, 81 (1990); and Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  On the 
other hand, when a veteran has presented a well grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), VA has a duty to assist the veteran in the development 
of his or her claim.  38 U.S.C.A. § 5107(a) (West 1991).

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  Service connection may also be 
granted for any disease or injury diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303 (1999).

Additionally, if either one of the diseases deemed as chronic 
for VA purposes, such as arteriosclerosis and cardiovascular-
renal diseases, is shown to be manifested to a degree of at 
least 10 percent within the one-year period immediately 
following the veteran's separation from active military 
service, the disease will be considered to have been incurred 
during service, even in the absence of evidence of its 
manifestation during service.  A proper diagnosis is to be 
considered established if it represents a medically sound 
interpretation of sufficient clinical findings warranting 
such diagnosis and provides an adequate basis for a 
differential diagnosis from other conditions with like 
symptomatology.  See, 38 C.F.R. §§ 3.307(a) and 3.309(a) 
(1999).

The veteran's contentions, and the evidence of record:

In the present case, the veteran contends that he currently 
suffers from a heart disability that had its onset during 
service, or is secondary to a service-connected anxiety 
disorder, and that, as such, it should be service-connected.

A review of the veteran's service medical records reveals no 
actual diagnosis of a heart disability at any time, although 
there were several consultations that were prompted by 
complaints of chest pain, to be discussed in the following 
three paragraphs.

An October 1963 service medical record reveals complaints of 
a 15-minute left lower anterior chest pain episode the night 
before, accompanied by shortness of breath, and with residual 
soreness.  This record also shows that, on examination, the 
veteran's chest and lungs were clear to percussion and 
auscultation.  Chest pain was listed as the impression, and 
it was noted that a chest X-Ray obtained the previous year 
had revealed a mass in the right lower lung.  A radiographic 
report that was produced contemporaneously with this 1963 
medical consultation confirms the presence of a right lower 
lung mass, or nodule, and also describes the veteran's heart 
as normal.

According to the report of a December 1964 electrocardiogram 
(EKG), the EKG was "slightly overstandardized," but the 
results of the test were within normal limits, and, according 
to a June 1971 service medical record, the veteran gave a 
history of rheumatic fever, a heart condition and "blood 
disease."  However, upon further evaluation, it was noted 
that there was no detectable rheumatic endocarditis.

A November 1971 service medical record reveals complaints of 
a three to four-day history of chest pain and shortness of 
breath.  However, the physical examination was again 
negative, and an EKG that was conducted three days later was 
within normal limits.

Additionally, a November 1974 service medical record reveals 
another negative EKG, while another service medical record 
also dated in November 1974 reveals a consultation due to 
complaints of a two-week history of spontaneous pain in the 
left arm, noted especially when the arm was abducted and not 
extended.  It was noted in this record that the general 
examination of the veteran was within normal limits, except 
that the heart had shown a sinus arrhythmia, with occasional 
ectopic beats.  A chest X-Ray, the report of which is also of 
record, was described as normal, although it was again noted 
that it showed a calcified granuloma in the right lung's 
lower lobe.  It was also noted that the veteran would be sent 
to another military installation for an evaluation for 
thoracic outlet syndrome, a disability for which the Board 
notes the veteran is currently service-connected.
 
According to the report of a February 1976 VA medical 
examination, the veteran complained of a long history of 
chest pain episodes that lasted between one and five minutes, 
and disappeared spontaneously.  He said that he had not been 
checked up for this condition until several years after the 
first episode in 1956, when an EKG had been normal, but a 
chest X-Ray had reportedly shown some enlargement of the 
heart without apparent reason.  The diagnoses were listed as 
(1) chest pain episode, of unknown cause, with a present EKG 
suggesting ischemia, (2) anxiety reaction, marked, under 
treatment, and (3) calcification of the right lung, right, 
asymptomatic, and it is noted that additional studies 
conducted at that time revealed an unremarkable chest, a 
normal sinus rhythm with occasional ventricular premature 
beats, and EKG results suggestive of ischemia.

According to a July 1979 computer EKG analysis report, the 
veteran had a congenital heart disease.  No further 
information regarding this opinion was furnished, but it was 
noted that the EKG being interpreted was normal, and that 
there was a sinus rhythm rate of 82.

The reports of VA X-Rays conducted in September 1986 and June 
1988, as well as the reports of a January 1987 VA holter 
monitor study, and a May 1987 VA EKG, all show negative 
results, while the report of a May 1987 VA medical 
examination reveals a diagnosis of hypertension, under 
control.

According to an August 1989 VA medical examination report, 
the veteran said that he had suffered from rheumatic fever as 
a child, and that he was told during service that he had 
something wrong with his heart, and that he was "a walking 
heart attack waiting to happen."  The veteran also said that 
his heart would slow down, that he would get light-headed 
when upset, and that he felt that his problems might be 
largely [due to] anxiety.  On examination, however, no 
murmurs were noted, there was no apparent cardiac 
enlargement, nor any evidence of "valvular" heart disease, 
and an EKG was normal.  Nevertheless, the diagnosis was 
listed as atherosclerotic heart disease, probable.

The report of a September 1989 VA EKG reveals an impression 
of an adequate EKG suggestive of CAD (coronary artery 
disease), and a history of atypical chest pain on exertion, 
with no changes over the years, no medication, and a history 
of anxiety.  A VA outpatient medical record produced several 
days after this EKG, still in September 1989, reveals a 
diagnosis of atypical chest pain, while the report of a 
September 1989 VA Doppler study reveals negative findings.

It is noted that, while the veteran was felt to have angina 
in October 1989, his complaints were shortly thereafter 
diagnosed as atypical anxiety-provoked chest pain, in a 
November 1989 VA outpatient medical record.  Regarding the 
anxiety, the Board notes that the veteran is already service-
connected for an anxiety disorder, with panic disorder and 
depression, with a rating of 30 percent currently in effect.

In an October 1989 statement, a private physician indicated 
that a November 1974 EKG had revealed sinus arrhythmia with 
ectopic beats, which at the time was thought to be due to 
mental stress and for which the veteran was prescribed 
Librium, "to see if it would correct his cardiac 
arrhythmia."

An October 1998 VA discharge summary, reflecting a 10-day 
admission for the treatment of major depression, post-
traumatic stress disorder (PTSD), and panic disorder with 
agoraphobia, reveals a past medical history of  questionable 
("?"), but stable, angina, while the report of VA X-Rays 
that were obtained during that admission reveals an 
unremarkable study, with no abnormalities, other than for 
what appeared to the radiologist to be a vague area of patchy 
increased opacity in the retrocardiac region on the left, 
which could just represent some scarring and /or atelectasis, 
but could also be due to other etiologies.

The report of a January 1992 VA medical examination reveals 
complaints of left arm numbness and tingling, and a diagnosis 
of thoracic outlet syndrome, with vascular compromise, left 
arm, during provocative maneuvers.

According to the report of a January 1994 VA "diseases of 
the heart" medical examination, the veteran started having 
chest pains while in service in 1963, associated with 
shortness of breath.  He also suffered from anxiety at that 
time, and was consequently treated with Librium, and, later 
on, with Valium.  He reportedly continued having chest pains 
after service and, in a September 1989 exercise tolerance 
test, he developed EKG changes consistent with ischemia, but 
a coronary angiography performed in October 1989 revealed 
normal coronary arteries, and no evidence of impaired left 
ventricular function.  The veteran said that he continued 
having chest pain after the angiography, but that no further 
evaluation of his heart had been undertaken.

The above report also reveals that the veteran complained of 
sharp chest pain when upset, and said that "it doesn't take 
a whole lot to trigger it."  The chest pain was associated 
with an irregular heart rhythm and shortness of breath, and 
it was noted that sometimes there was tingling in the arms, 
or nausea, in addition to the chest discomfort, which usually 
lasted between a few minutes and a half hour.  The veteran 
said that, currently, he took no cardiac medications.  On 
cardiovascular examination, there were normal "S1 and S2," 
and no pedal edema, and it was noted that a January 1994 EKG 
had shown no abnormalities, and that the results of a rest 
and exercise MUGA (multigated angiogram) were suggestive of 
cardiac ischemia.  The diagnosis was listed as possible 
coronary artery disease, New York Association Class II, and 
the subscribing examiner added the following explanatory 
remarks:

The veteran had his coronary arteries 
evaluated by means of angiography in 
1989.  The arteries were normal.  He 
recently had his heart evaluated by MUGA, 
and the results of this study suggest 
ischemia.

It is quite unlikely that significant 
coronary artery disease would be 
"missed" during angiography. Assuming 
that his MUGA is not falsely positive, 
and the veteran now has coronary artery 
disease, one can only conclude that this 
developed sometime between October of 
1989 and January of 1994 (i.e., disease 
began after he left military service).

The veteran's claim that his service-
connected anxiety caused his (presumed) 
coronary artery disease is not supported 
by the medical literature.  Individuals 
with coronary atherosclerosis may find 
that emotional stress leads to an 
exacerbation of their symptoms, but there 
is no proof that anxiety is the sole and 
proximate cause of coronary artery 
disease in any individual.

A March 1994 VA X-Ray report shows again no evidence of 
abnormalities or significant changes in the veteran's chest.

At the June 1997 central office hearing, the veteran 
indicated that his symptoms, which included chest pain, 
shortness of breath, and pain, with occasional numbness, in 
the left arm, started during service, in 1963, that they 
would be triggered by almost anything, including "any kind 
of a surprise," and that he started taking Librium "to 
relax it."  He also said that he currently suffered from 
ischemia and angina, and indicated that he had been told at 
the VA mental hygiene clinic that he had stress-related chest 
pains, and that he not only had an anxiety-related component, 
but an identifiable heart disability.  He was asked if he 
would be willing to report for another VA medical 
examination, in order to secure a medical opinion, and he 
responded in the affirmative.  His representative 
acknowledged that there had been no diagnosis of a heart 
disability during service, but that there were indications in 
the record of "a heart condition."  He also explained that, 
while there had been a diagnosis of ischemia seven months 
after service, the claim for service connection for a heart 
disability had been denied "because there's not, per se, a 
diagnosis."

According to a March 1999 VA mental health record, the 
veteran complained of episodes of chest pain, associated with 
shortness of breath, occurring during periods of emotional 
stress, and lasting between minutes and hours at a time.  It 
was noted that previous studies had been negative, with 
"false positive stress results," and that the pain was 
relieved with Valium, which calmed the veteran down.  Given 
the reported increased frequency of the episodes of pain, and 
possibly also due to the fact that the veteran reported a 
medical history of coronary artery disease in both sides of 
his family, the veteran was scheduled for additional studies, 
and he consequently underwent a VA myocardial perfusion study 
the following day.  The study revealed no perfusion 
abnormalities, and then it was noted, in a VA mental health 
clinic note dated eight days after the study, still in March 
1999, that the veteran had just "found out that his cardiac 
[work up] was normal and that his chest pain is likely 
psychological in origin.  He asked me to fix it, but then 
went on to explore how he has a great deal of anger towards 
his first wife ... .  He is unconsciously angry at her ... .  
Unfortunately he is not interested on working intensively on 
[managing his anger], so [he] will likely continue his chest 
pains for the time being."

In May 1999, the veteran underwent the VA "heart" 
examination that was scheduled pursuant to the August 1997 
remand.  In the report, the subscribing examiner indicated 
that, after a review of the veteran's extensive records 
(i.e., the six claims folders in this case), the veteran 
underwent a cardiac evaluation.  The complaints were noted to 
be similar to the ones that had been persistent for many 
years, i.e., "extremely atypical chest pain, atypical from 
the standpoint of not sounding like ischemic heart disease," 
going back as far as 1963.  It was also noted that the 
veteran carried a long-standing psychiatric diagnosis of 
general anxiety disorder, possibly a panic disorder, and 
episodes of depression, along with PTSD.  Because of this, 
most of the episodes of chest pain that had occurred since 
1963 had been treated with "anxiolytic" drugs, "in an 
attempt to relax the patient."  The veteran also complained 
of occasional chest tightness, shortness of breath and 
syncope, which had been felt in the past to be related to his 
psychiatric disease.

In the above report, the subscribing examiner also stated 
that, from the standpoint of a known organic disease, a 
definite diagnosis of thoracic outlet syndrome had been made, 
"and certainly such syndrome may be responsible for the 
occasional numbness and tingling in the arms."  Furthermore, 
it was noted that the veteran had labile hypertension, for 
which he took medication every day, as well as 
hyperlipidemia.  On physical examination, the blood pressure 
readings in both arms differed, but this was explained as 
being "quite consistent with the known diagnosis of thoracic 
outlet syndrome."  Other than the slightly elevated blood 
pressure readings, the cardiovascular examination was 
"completely within normal limits," and there was no 
evidence of congestive heart failure, the jugular venous 
pulse was normal, carotid upstroke was brisk and equal, 
bilaterally, and the chest was clear to auscultation and 
percussion.  Cardiac examination revealed normal first and 
second heart sounds, no "S3 or S4," and no significant 
murmurs.  The second heart sound was physiologically split, 
and a 12-lead resting EKG "showed a sinus rhythm and was 
completely within normal limits." 

According to the above report, there were several references 
in the file to a 1989 cardiac catheterization report which 
had revealed completely normal coronaries with normal left 
ventricular function, and, more recently, in March 1999, a 
"persantine" scan had shown no adenosine-induced perfusion 
abnormalities, and wall motion studies had shown normal left 
ventricular function, with an ejection fraction of 54 
percent, plus there were normal wall motion and thickening of 
the left ventricular wall.  The assessment, and an addendum 
to it, were reported as follows:

ASSESSMENT:  With normal left ventricular 
function and normal coronaries, at least 
alluded to in 1989, it is very unlikely 
that this patient has any significant 
coronary artery disease.

However, because of multiple stress 
factors, including the patient's severe 
psychiatric disorder, as well as his age 
and gender, his labile hypertension, and 
his hypercholesterolemia, which 
incidentally now is well treated, it is 
possible that indeed much of the 
symptomatology the patient has is anxiety 
related.  I can find no definite evidence 
of true organic heart disease upon review 
of the entire records.  I do feel that 
the thoracic outlet syndrome may be 
contributing at least partly to this 
patient's symptoms.

ADDENDUM:  My final impression in this 
patient is that there is no evidence for 
organic heart disease other than the 
thoracic outlet syndrome.  With the risk 
factors that were mentioned in the 
previous dictation, it seems possible, 
although remote, that vasospasm might be 
responsible for some of his symptoms that 
could be precipitated by anxiety.  With 
normal coronary arteries and a normal 
left ventricle, this would be the only 
possible cardiac diagnosis that could be 
made at this point.  My clinical 
impression is that this patient's extreme 
anxiety and psychiatric disease may be 
producing coronary artery vasospasm.  He 
is on appropriate therapy for this and 
[his] prognosis is excellent from a 
cardiovascular standpoint.

In November 1999, the veteran submitted what he called 
"rebuttal evidence," in response to a Supplemental 
Statement of the Case that he was furnished in October 1999, 
confirming the prior denial of his claim for service 
connection.  The evidence submitted by the veteran included 
photocopies of VA medical records already in the file, as 
well as a photocopy of a medical dictionary's definitions of 
ischemia (a localized deficiency of blood, as from a 
contracted blood vessel), and angina pectoris (a disease 
characterized by paroxysmal attacks of substernal pain of 
short duration that is usually associated with a sense of 
apprehension or fear of impending death, precipitated by 
effort or emotion, and relieved quickly by rest or 
administration of nitroglycerin).  It also included a 
photocopy of a page from the Physician's Desk Reference 
indicating that the most common adverse reactions associated 
with the use of Prozac are nervous system complaints 
including anxiety, nervousness, insomnia, drowsiness and 
fatigue, or asthenia, tremors, sweating, gastrointestinal 
complaints, and dizziness or lightheadedness.  This photocopy 
also indicates that infrequent cardiovascular side effects of 
Prozac include angina pectoris, arrhythmia, hemorrhage, 
hypertension, hypotension, migraine, cerebral ischemia, 
myocardial infarction, thrombophlebitis, vascular headaches, 
and ventricular arrhythmia.

The veteran also submitted a photocopy of a page from a 
medical document indicating that the symptoms of stress 
include a rapid heartbeat, vomiting, chest pains and 
tearfulness, and that there are many disorders that can be 
triggered or made worse by psychological stress, particularly 
when they are combined with anxiety or depression.

Legal analysis, findings and conclusions:

As shown above, the record reveals that the veteran started 
complaining of chest pains during service in 1963, and that, 
within the one-year period immediately following discharge, a 
question arose as to whether he had ischemia.  He thereafter 
continued to complain of chest pains throughout the years.  
However, most of the tests he underwent, prompted by his 
complaints of chest pain, were negative, although there 
always remained a question as to whether he indeed suffered 
from a heart disability, because in some instances he was 
felt to possibly have ischemia, angina, and even coronary 
artery disease.  These questions were thereafter answered by 
the physicians who conducted the two most recent VA "heart" 
examinations in the file.  As noted earlier, the subscriber 
of the January 1994 report indicated that, while it was 
"quite unlikely" that the veteran suffered from coronary 
artery disease, if it were assumed that he did suffer from 
such a disease, it would have to be concluded that the 
disease had its onset at least more than 14 years "after he 
left military service," and the veteran's contention that 
his service-connected anxiety caused the "presumed" 
coronary artery disease was not supported by the medical 
literature.  Finally, the subscriber of the May 1999 VA 
medical examination report said that, while the service-
connected anxiety disorder might be responsible for the 
reported vasospasms, and the service-connected thoracic 
outlet syndrome might be also a contributing factor to the 
reported symptoms, there was simply "no [objective] evidence 
... [of an] organic heart disease [being currently manifested,] 
other than the [service-connected] thoracic outlet 
syndrome."

The Board is certainly aware that the veteran believes that 
he suffers from a heart disability that should be service-
connected.  However, as shown above, there is no objective 
evidence in the file demonstrating that, indeed, such a 
disability is currently manifested, and that a nexus exists 
between the claimed present disability and service, or a 
service-connected disability.  Consequently, the Board 
concludes that the veteran has failed in his initial duty to 
submit a claim of entitlement to service connection for a 
heart disability that is well grounded or capable of 
substantiation.

Additionally, the Board notes that the veteran has not 
reported that any additional, not yet of record, competent 
evidence exists that, if obtained, would establish a well-
grounded claim for the disability at issue in this case.  
Therefore, VA has no further duty to assist the veteran in 
developing his claim of entitlement to service connection for 
a heart disability.  Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Finally, the Board notes that the RO's failure to find the 
claim of entitlement to service connection for a heart 
disability not well-grounded constitutes harmless error.  
Edenfield v. Brown, 8 Vet. App. 384 (1995). 


ORDER

Service connection for a heart disability is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

